 Ill the Matter Of WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANYandUNITED ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA,LOCAL 202, AFFILIATED WITH THE C. I. O.Case No. R-3431.-Decided January 12, 1942Investigation and Certification of Representatives:stiiiulation,for certificationon consent comparison of records.Mr. A. Howard Myers,for the Board.Mr. T. O. Armstrong,of Springfield, Mass., for the Company.of Springfield, Mass., for the Union.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THECASEOn October 3 and 18, 1941, respectively, United Electrical, Radioand Machine Workers of America, Local 202, (C. I. 0.), herein calledthe Union, filed with the Regional Director for the First Region (Bos-ton,Massachusetts) a petition and amended petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Westinghouse Electric & Manufacturing Company,Pittsburgh, Pennsylvania, herein called the Company, at its plant lo-cated at Springfield, Massachusetts, where the Company is engagedin the manufacture of refrigerating and air conditioning apparatus,commercial coolers, fans and motored appliances, and materials fordefense.The petitions requested an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On November 4,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act, and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing uponclue notice.On December 3, 1941, the Company, the Union, and the38 N. L R B., No. 46.178 WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY 179Regional Director entered into a "STIPULATION FOR CERTIFICATION ONCONSENT COMPARISONOF RECORDS."Pursuant to the stipulation, a pay-roll check by comparison of union membership-application cards withthe pay moll of the company for the period ending September 26, 1941,was made under the supervision of the Regional Director to determinethe number of clerical employees employed by the Company at its plantat Springfield, Massachusetts, including draftsmen but excluding exec-utives, supervisors, technical and service engineers, confidential secre-taries, confidential pay-roll and savings clerks, nurses, and police, whodesignated the Union as their bargaining agency.On December 23,1941, the Regional Director, acting pursuant to the stipulation, issuedand duly served upon the parties his Report on Results of Comparisonby Inspection of Records.No objections to the report have been filedby any of the parties.In his report the Regional Director reported that the comparisonof the union membership-application cards with the pay- roll of theCompany showed that 144 out of 245 eligible employees authorized theUnion to represent them for the purposes of collective bargaining withthe Company with respect to rates of pay, wages, hours of work, andother conditions of employment.Upon the basis of the stipulation, the Report on Results of Com-parison by Inspection of Records, and the entire record in the case,the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Westinghouse Electric & ManufacturingCompany, Pittsburgh, Pennsylvania, at its plant located at Spring-field, Massachusetts, within the meaning of Section 9 (c) and Section2 (6) and (7) of the Act.2.All clerical employees of the Springfield Plant of the Companyincluding draftsmen, but excluding executives, supervisors, technicaland service engineers, confidential secretaries, confidential pay-rolland savings clerks, nurses, and police, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.3.United Electrical, Radio and Machine Workers of America,Local 202, affiliated with the C. I. 0., has been designated and selectedby a majority of the employees in the above unit as their representa-tive for the purposes of collective bargaining and is the exclusiverepresentative of all the employees in said unit within the meaningof Section 9 (a) of the Act. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVES'By virtueof and pursuant to the power vested in the National,Labor,Relations Board by Section 9 (c) of the National Labor RelationsAct,IT IS HEREBY CERTIFIEDthat UnitedElectrical,Radio and MachineWorkers of America, Local 202,affiliatedwith the C.I.0., has beendesignated and selectedby ,a majorityof the clerical employees of theSpringfield Plant of the Westinghouse Electric,& ManufacturingCompany, including draftsmen,but excluding executives,supervisors,.technical,and service engineers, confidential secretaries,confidentialpay-roll and savings clerks,nurses, and police, as their representativefor the purposes of collective bargaining,and that pursuant to, theprovisions of Section 9 (a) of theAct, UnitedElectrical, Radio, andMachine Workers of America, Local 202,, affiliatedwith the C.I.0., isthe exclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates'of pay, wages, hours,of em-ployment,and other conditions of employment.